Order entered February 10, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00151-CV

INLAND WESTERN DALLAS LINCOLN PARK LIMITED PARTNERSHIP AND RPAI
             SOUTHWEST MANAGEMENT, LLC, Appellants

                                                V.

      HAI NGUYEN AND MAI NGUYEN, INDIVIDUALS, D/B/A ROMIE'S NAIL
                         BOUTIQUE, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08114

                                            ORDER
                                    Before the Court En Banc

       Before the Court is appellees’ January 9, 2019 motion for en banc reconsideration.

Appellees’ motion is DENIED.


                                                      /s/    DAVID L. BRIDGES
                                                             JUSTICE

Burns, C.J., Dissenting, joined by Molberg, J., Partida-Kipness, J., and Nowell, J.
Schenck, J, Concurring, joined by Bridges, J., and Evans, J.